    Case 1:08-cv-00042-BMC-PK Document 1546 Filed 03/30/20 Page 1 of 1 PageID #: 28067



                            UNITED STATES COURT OF APPEALS
                                       FOR THE
                                    SECOND CIRCUIT

             At a Stated Term of the United States Court of Appeals for the Second Circuit, held at the
      Thurgood Marshall United States Courthouse, 40 Foley Square, in the City of New York, on the
      30th day of March, two thousand twenty.

      Before:     Rosemary S. Pooler,
                        Circuit Judge.
      _______________________________

       Precision Associates, Inc., James Barnes,     ORDER
       Anything Goes LLC, DBA Mail Boxes Etc.,
       JCK Industries Inc., on behalf of themselves  Docket No. 19-1312
       and all others similarly situated, Zeta
       Pharmaceuticals L.L.C., Mika Overseas
       Corporation, Kraft Chemical Company, Inc.,
       RBX Industries, Inc., Mary Elle Fashions,
       DBA Meridian Electric, NORMA
       Pennsylvania, Inc., David Howell Product
       Design Inc., DBA David Howell & Company,
       Printing Technology, Inc., Inter-Global Inc.,
       Innovation 714, Inc.,

                    Plaintiffs-Appellees,

       v.

       China Chamber of International Commerce,

                 Objector-Appellant.
       ________________________________


              The parties jointly move for limited remand to the district court, pursuant to FRAP 12.1,
      so the district court can approve the parties’ settlement agreement.

              IT IS HEREBY ORDERED that the motion is GRANTED. The parties must promptly
      notify this Court when the district court has approved the settlement.

                                                          For the Court:
                                                          Catherine O’Hagan Wolfe,
                                                          Clerk of Court




CERTIFIED COPY ISSUED ON 03/30/2020
